DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 29 October 2020 and 16 April 2021 have been considered by the examiner.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. #: US 2007/0168506 A1) in view of Duva et al. (Pub. #: US 2014/0058831 A1)
Claim 1:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
(Douglas: 0388, 0389)

aggregating together the individual sets of tracking parameters respectively specified by the plurality of tracking URL templates to form an aggregated set of tracking parameters for the campaign; 
(Douglas: 0123-0144)
returning a tracking URL associated with a post for the campaign, wherein the tracking URL includes the aggregated set of tracking parameters; generating the post associated with the campaign, wherein the post includes a link that is mapped to the tracking URL.
(Douglas: 0036, 0048, as part of an advertising campaign in at least 0302-0329)
As for: "identifying a plurality of tracking URL templates that are enabled for a campaign; 
identifying individual sets of tracking parameters respectively specified by the plurality of tracking URL templates, wherein the individual sets of tracking parameters are configured to pass tracking information to a plurality of tracking services;" Douglas does not appear to specify a list of tracking URL templates enabled for a campaign with individual sets of parameters attached to 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 3:
wherein aggregating the individual sets of tracking parameters respectively specified by the plurality of tracking URL templates to form an aggregated set of tracking parameters for the campaign comprises: appending a first individual set of tracking parameters associated with a first tracking URL template, of the plurality of tracking URL templates, to a second individual set of tracking parameters associated with a second tracking URL template, of the plurality of tracking URL templates.	(Douglas: the tracking URL is appended to the base URL in at least 0049)
Claim 4:
the tracking URL further comprises respective values for at least a subset of the aggregated set of tracking parameters; the tracking information to be passed to the plurality of tracking services comprises the respective values for the at least a subset of the aggregated set of tracking parameters.
(Douglas: 0036-0053, 0123-0144)
Claim 5:
further storing instructions which, when executed by the one or more processors, cause: publishing the post associated with the campaign on a social media platform.
(Douglas: teaches "consumer websites" in at least 0005, 0026)
Claim 6:

(Douglas: 0123-0144)
Claim 7:
further storing instructions which, when executed by the one or more processors, cause: receiving a first request in response to a selection, by a consumer, of the link presented in the post; mapping the link to the tracking URL, wherein the tracking URL includes respective values populating the aggregated set of tracking parameters; based on the tracking URL, passing the respective values populating the aggregated set of tracking parameters as the tracking information to the plurality of tracking services.
(Douglas: 0123-0144)
Claim 8:
further storing instructions which, when executed by the one or more processors, cause: making a first request to a first application programming interface (API) of a first tracking service, wherein the first request comprises a first set of respective values populating a first subset of the aggregated set of tracking parameters as indicated by the tracking URL; making a second request to a second API of a second tracking service, wherein the second request comprises a second set of respective values populating a second subset of the aggregated set of tracking parameters as indicated by the tracking URL.
(Douglas: 0056, 0113-0122, 0123-0144)
Claim 9:
further storing instructions which, when executed by the one or more processors, cause: based on a base URL included in the tracking URL, directing a first request to a first tracking service, wherein the first request comprises a first set of respective values populating a first 
(Douglas: 0056, 0113-0122, 0123-0144)
Claim 10:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
(Douglas: 0388, 0389)
receiving user input indicating a selection of a link presented in a post published on a social media platform, where in the selection of the link is made by a consumer of the social media platform; 
(Douglas: teaches "consumer websites" in at least 0005, 0026, and a user clicking on a link in at least 0005, 0056, 0113-0122)
mapping the link to a tracking URL, wherein the tracking URL includes one or more tracking parameters configured to pass tracking information to one or more tracking services; determining tracking data associated with the tracking URL; 
(Douglas: 0123-0144)
wherein the tracking data comprises a first set of tracking information passed to the tracking services based on a first set of prior selections, by a plurality of consumers, of one or more links mapped to the tracking URL; 
(Douglas: 0123-0144)

Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 11:
wherein the tracking data comprises one or more of: a number of presentations of posts including the link mapped to the tracking URL; a number of selections of the link mapped to the tracking URL; channels through which the selections of the link were made; a number of purchase orders resulting from the selections of the link; and a number of times a particular destination page was presented in response to the selections of the link.
(Douglas: 0056, 0068-0100 shows a variety of tracked information)
Claim 12:
wherein the digital body language comprises one or more of: the consumer's interaction history with a particular campaign; the consumer's browsing history; the consumer's purchasing history; a browser type of a browser used by the consumer to interact with the post; a channel on which the consumer interacted with the post: and a destination page previously presented to the consumer in response to selections, by the consumer, of one or more links mapped to the tracking URL.
(Douglas: 0056, 0068-0100 shows a variety of tracked information, see at least a browser type in 0092)
Claim 13:

(Douglas: 0056, 0068-0100 shows a variety of tracked information, see at least a browser type in 0092 and a user ide from a cookie in at least 0079)
Claim 14:
further storing instructions which, when executed by the one or more processors, cause: determining that the tracking URL comprises a base URL; resolving the base URL to an Internet Protocol (IP) address of a tracking server; directing a request to the IP address of the tracking server; 
(Douglas: 0036-0053)

Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 15:
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 16:
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 17:
wherein the link is resolved to an IP address of a mapping server, and the mapping server maps the link to the tracking URL.
(Douglas: 0036-0054)
Claim 18:
a mapping server, associated with a first IP address associated with the link, maps the link to the tracking URL; 
(Douglas: 0036-0054)


It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 19:
A method, comprising: receiving user input indicating a selection of a link presented in a post published on a social media platform, where in the selection of the link is made by a consumer of the social media platform; 
(Douglas: teaches "consumer websites" in at least 0005, 0026, and a user clicking on a link in at least 0005, 0056, 0113-0122)
mapping the link to a tracking URL, wherein the tracking URL includes one or more tracking parameters configured to pass tracking information to one or more tracking services; determining tracking data associated with the tracking URL;
(Douglas: 0123-0144)
wherein the tracking data comprises a first set of tracking information passed to the tracking services based on a first set of prior selections, by a plurality of consumers, of one or more links mapped to the tracking URL; 
(Douglas: 0123-0144)


wherein the method is performed by one or more devices respectively including one or more hardware processors.
(Douglas: 0388, 0389)
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 20:
determining that the tracking URL comprises a base URL; resolving the base URL to an Internet Protocol (IP) address of a tracking server; directing a request to the IP address of the tracking server; 
(Douglas: 0036-0053)

Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. #: US 2007/0168506 A1) in view of Duva et al. (Pub. #: US 2014/0058831 A1) in view of Fayyad et al. (Pub. #: US 2007 /0282785 A1)
Claim 2:
Douglas does not appear to specify aggregating the individual sets of tracking parameters with a deduplication process. However, Fayyad teaches generating a list of targeting keywords for an advertising campaign in at least 0080-0085 using a variety of techniques to combine the keywords based on similarity in at least 0048-0054.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the universal tracking URL of Douglas in view of the tracking parameters in a URL as taught by Duva with the technique of grouping keywords as synonymous as taught by Fayyad. Motivation to combine Duva with Fayyad comes from the desire to more effectively target user's in an advertising campaign (Fayyad: 0005-0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688